     Case 2:20-cv-02022-KJD-DJA Document 20 Filed 04/24/21 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    NATHANIEL M. WILLIAMS,                              Case No. 2:20-cv-2022-KJD-DJA
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    VEGAS VENTURE 1 LLC, ET AL.,
10                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Request a Time Extension for

13   Discovery Plan (ECF No. 16), filed on March 26, 2021. To date, no response has been filed.

14   Defendants’ failure to file a response “constitutes a consent to the granting of the motion.” LR 7-

15   2(d). Moreover, the Court finds good cause to grant the extension of 14-30 days to submit the

16   discovery plan and scheduling order. Plaintiff indicates that he is unemployed, experiencing

17   financial hardship, and expresses concern regarding his safety and the safety of his fiancé. The

18   Court will grant a 30 day extension of time from the March 29, 2021 deadline. Accordingly, the

19   parties shall meet and confer, hold the Fed.R.Civ.P. 26(f) conference, and submit a compliant

20   proposed discovery plan and scheduling order by April 28, 2021.

21          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Request a Time Extension

22   for Discovery Plan (ECF No. 16) is granted as stated above.

23

24          DATED: April 14, 2021

25
                                                          DANIEL J. ALBREGTS
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
